872 F.2d 420Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie J. WILDER, Plaintiff-Appellant,v.CITY OF RICHMOND, Defendant-Appellee.
No. 88-1798.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 15, 1989.Decided March 15, 1989.

Willie J. Wilder, appellant pro se.
Michael Lawrence Sarahan, City Attorney's Office, for appellee.
Before DONALD RUSSELL, WIDENER, and HALL, Circuit Judges.
PER CURIAM:


1
Willie J. Wilder appeals from the district court's order dismissing his complaint for lack of jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Wilder's motion for appointment of counsel and affirm on the reasoning of the district court.  Wilder v. City of Richmond, C/A No. 83-222-R (E.D.Va. Nov. 29, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.